Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8 and 10-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gerlach et al. (Pub No US 2010/0014205 A1; hereinafter Gerlach).

Regarding Claim 1, Gerlach teaches an apparatus (apparatus in Fig. 2 and Fig. below; See [0032]-[0038]) comprising:
a plurality of surge protection devices (protection devices 61 and 63 in Fig. 2 and Fig. below; See [0032]-[0035]) configured to be coupled to a power system (61 and 63 are coupled to power system 36, 49, 47 in Fig. 2 and Fig. below; See [0032]-[0035]);
a plurality of mechanical actuators (actuators 101A, 101B and 101C in Fig. 2 and Fig. below; See [0036]) associated with respective ones of the surge protection devices (actuators 101A, 101B and 101C are associated with 61 and 63 in Fig. 2 and Fig. below) and configured to indicate status of the associated surge protection devices (See [0036]); and
a detector circuit (111, 107 and 109 in Fig. 2 and Fig. below; See [0036]-[0038]) configured to sense actuation of the actuators and responsively determine a protection status of the plurality of surge protection devices (See [0036]-[0038]).

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

Regarding Claim 2, Gerlach teaches the apparatus of claim 1, wherein the detector circuit (111 in Fig. 2) is configured to determine a number of the actuators (number of surge events of actuators 101A, 101B and 101C in Fig. 2; See [0036]) that have been actuated and to determine the protection status based on the determined number of actuators (See [0036]).
Regarding Claim 3, Gerlach teaches the apparatus of claim 1, wherein the detector circuit comprises a plurality of switches (switches 109 in Fig. 2; See [0036]) configured to be actuated by respective ones of the actuators (switches 109 are actuated by respective 101A, 101B and 101C in Fig. 2; See [0038]).
Regarding Claim 4, Gerlach teaches the apparatus of claim 3, wherein the detector circuit further comprises a processor (119 and 121 in Fig. 2; See [0038]) coupled to the plurality of switches (119 and 121 are coupled to switches 109 in Fig. 2) and configured to determine states of switches and to determine the protection status based on the determined status of the switches (See [0036]-[0038]).
Regarding Claim 5, Gerlach teaches the apparatus of claim 4, wherein the processor is configured to store an identifier (identifier 15A, 15B and 15C in Fig. 2; See [0038]) of a configuration of the surge protection devices and to interpret the status of the switches based on the stored identifier (remote monitoring stores identifier; See [00386]).
Regarding Claim 6, Gerlach teaches the apparatus of claim 3:
wherein the surge protection devices are disposed on a first substrate (surge protection devices 61 and 63 are disposed on first substrate 52 in Fig. 2; See [0032]-[0035]); and
wherein the switches are disposed a second substrate (switches 109 are disposed on second substrate 54 in Fig. 2; See [0036]) overlapping the first substrate such that the switches are disposed opposite the surge protection devices (switches 109 are disposed opposite the surge protection device 61 and 63 in Fig. 2).
Regarding Claim 8, Gerlach teaches the apparatus of claim 1, further comprising a display configured to display the determined protection status (display 100A, 100B and 100c in Fig. 2; See [0036]).
Regarding Claim 10, Gerlach teaches the apparatus of claim 1, wherein actuators are configured to indicate a failure of the surge protection device when actuated (failure is interpreted as replace or removal of surge protector; See [0008]).
Regarding Claim 11, Gerlach teaches the apparatus of claim 1, wherein the surge protection devices are coupled in parallel (protection devices 61 and 63 are coupled in parallel in Fig. 2; See [0032]-[0035]).
Regarding Claim 12, Gerlach teaches the apparatus of claim 1, wherein the surge protection devices comprise metal oxide varistors (See [0004]).
Regarding Claim 13, Gerlach teaches an apparatus (apparatus in Fig. 2 and Fig. below; See [0032]-[0038]) comprising:
a plurality of surge protection devices coupled in parallel (plurality of protection devices 61 and 63 are parallel in Fig. 2 and Fig. below; See [0032]-[0035]); and
a detector circuit (111, 107 and 109 in Fig. 2 and Fig. below; See [0036]-[0038]) configured to sense states of the surge protection devices and to discriminate at least three different protection levels provided by the surge protection devices (101A, 101B and 101C are three different protection levels in Fig. 2; See [0036]-[0038]).

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

Regarding Claim 14, Gerlach teaches the apparatus of claim 13, further comprising a plurality of mechanical actuators (actuators 101A, 101B and 101C in Fig. 2 and Fig. below; See [0036]) associated with respective ones of the surge protection devices (See Fig. 2 and Fig. below) and configured to indicate status of the associated surge protection devices (See [0036]) and wherein the detector circuit is configured to sense actuation of the actuators and responsively determine a protection level provided by the plurality of surge protection devices (See [0036]-[0038]).

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

Regarding Claim 15, Gerlach teaches the apparatus of claim 14, wherein the detector circuit comprises a plurality of switches (switches 109 in Fig. 2; See [0036]) configured to be actuated by respective ones of the actuators (switches 109 are actuated by respective 101A, 101B and 101C in Fig. 2; See [0038]).
Regarding Claim 16, Gerlach teaches the apparatus of claim 15, wherein the detector circuit further comprises a processor (119 and 121 in Fig. 2; See [0038]) coupled to the plurality of switches (119 and 121 are coupled to switches 109 in Fig. 2) and configured to determine states of switches and to determine a protection level based on the determined states of the switches (See [0036]-[0038]).
Regarding Claim 17, Gerlach teaches the apparatus of claim 16, wherein the processor is configured to store an identifier (identifier 15A, 15B and 15C in Fig. 2; See [0038]) of a configuration of the surge protection devices and to interpret the status of the switches based on the stored identifier (remote monitoring stores identifier; See [00386]).
5.	Claim(s) 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Joo et al. (Pub No US 2019/0393698 A1; hereinafter Joo).
Regarding Claim 18, Joo teaches a method (method in Fig. 3; See [0073]) comprising:
detecting movement of an actuator (detecting movement of actuator 132 in Fig. 3; See [0073]) associated with a surge protection device (protection device 130 in Fig. 3; See [0073]]) of a plurality of surge protection devices (plurality of devices 130, 131, 132, 133 in Fig. 3; See [0073]); and
determining a protection level (protection level is determined by capacitor 141 voltage greater than threshold; See [0073]) provided by the plurality of surge protection devices (See surge protection device in Fig. 3; See [0073]) responsive to the detected movement (responsive to movement of switch 132 in Fig. 3; See [0073]).
Regarding Claim 19, Joo teaches the method of claim 18, wherein detecting movement of the actuator comprises detecting a state of switch configured to be actuated by the actuator (switch 132 is configured to actuated in Fig 3; See [0073]).
Regarding Claim 20, Joo teaches the method of claim 19, wherein detecting a state of switch configured to be actuated by the actuator (switch 132 is configured to actuated in Fig 3; See [0073]) is preceded by storing an identifier (identifier is threshold value that  is stored; See [0073]]) of a configuration of the surge protection devices (device in Fig. 3 See [0073]) and wherein determining a protection level provided by the plurality of surge protection devices responsive to the detected movement comprises interpreting a status of the switch based on the identifier (status of switch is interpreted as the switch is open or closed by the threshold value; See [0073]).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach in view of Elsherbini et al. (Pub NO. US 2017/0287664 A1; hereinafter Elsherbini).
Regarding Claim 7, Gerlach teaches the apparatus of claim 3. Gerlach is silent about wherein the actuators comprise respective members configured to move along a direction perpendicular to the first and second substrates to activate the switches.
Elsherbini teaches wherein the actuators comprise respective members configured to move along a direction perpendicular to the first and second substrates to activate the switches (See [0068], [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gerlach by using the actuators comprise respective members configured to move along a direction perpendicular to the first and second substrates to activate the switches, as taught by Elsherbini in order to mitigate negative effect on switching devices (Elsherbini; [0001]).
8.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach in view of Philonenko et al. (Pub NO. Us 2016/0212265 A1; hereinafter Philonenko).
Regarding Claim 9, Gerlach teaches the apparatus of claim 1. Gerlach is silent about further comprising means for providing a web page that indicates the determined protection status.
Philonenko teaches regarding surge protection (See [0038]) further comprising means for providing a web page that indicates the determined protection status (See [0022], [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gerlach by using means for providing a web page that indicates the determined protection status, as taught by Philonenko in order to protect server from power surges (Philonenko; [0038]).

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a. Hijazi et al. (Pub NO. US 2019/0044322 A1) discloses Over-Voltage Detection System.
	b. Takahashi et al. (Pub NO. US 2018/0331093 A1) discloses Protection Circuit.
	c. Knoedgen et al. (Patent NO. US 10,110,216 B1) discloses Over Voltage Protection.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858